Citation Nr: 1041715	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-16 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1956 to December 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable rating.  A 
timely appeal was noted with respect to the assigned rating.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected bilateral hearing 
loss from 0 percent to 10 percent.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim for 
an original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue remains in appellate status. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

In November 2009, the Board received written correspondence from 
the Veteran indicating his desire to withdraw his appeal for an 
increased initial rating for bilateral hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue of entitlement to an increased 
rating for bilateral hearing loss have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board does not have jurisdiction to review the claim for an 
increased initial evaluation for bilateral hearing loss, and 
therefore it is dismissed.

A review of the record reflects that the Veteran expressed 
disagreement with a June 2007 rating decision granting 
entitlement to service connection for bilateral hearing loss and 
assigning a noncompensable rating.  The RO issued a statement of 
the case in April 2008 on this issue, and the Veteran perfected 
an appeal in June 2008.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  In correspondence dated in 
November 2009, the Veteran withdrew his appeal with respect to 
his claim for an increased rating for bilateral hearing loss.  
Therefore, there remain no allegations of error of fact or law 
for appellate consideration as to this issue.  Accordingly, the 
claim is dismissed.










ORDER

The claim of entitlement to an increased initial evaluation for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling, is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


